
	

116 S11 IS: Strengthening the National Disaster Medical System Act of 2019
U.S. Senate
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 11
		IN THE SENATE OF THE UNITED STATES
		
			January 3, 2019
			Mr. Rubio (for himself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to strengthen the National Disaster Medical System, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Strengthening the National Disaster Medical System Act of 2019.
		2.National disaster medical system
 (a)Strengthening the national disaster medical systemClause (ii) of section 2812(a)(3)(A) of the Public Health Service Act (42 U.S.C. 300hh–11(a)(3)(A)) is amended to read as follows:
				
 (ii)be present at locations, and for limited periods of time, specified by the Secretary on the basis that the Secretary has determined that a location is at risk of a public health emergency during the time specified, or there is a significant potential for a public health emergency..
 (b)Review of the national disaster medical systemSection 2812(b)(2) of the Public Health Service Act (42 U.S.C. 300hh–11(b)(2)) is amended to read as follows:
				
					(2)Joint review and medical surge capacity strategic plan
 (A)ReviewNot later than 180 days after the date of enactment of the Strengthening the National Disaster Medical System Act of 2019, the Secretary, in coordination with the Secretary of Homeland Security, the Secretary of Defense, and the Secretary of Veterans Affairs, shall conduct a joint review of the National Disaster Medical System. Such review shall include—
 (i)an evaluation of medical surge capacity, as described in section 2803(a); (ii)an assessment of the available workforce of the intermittent disaster response personnel described in subsection (c);
 (iii)the capacity of the workforce described in clause (ii) to respond to all hazards, including the capacity to simultaneously respond to multiple public health emergencies and the capacity to respond to a nationwide public health emergency;
 (iv)the effectiveness of efforts to recruit, retain, and train such workforce; and (v)gaps that may exist in such workforce and recommendations for addressing such gaps.
 (B)UpdatesAs part of the National Health Security Strategy under section 2802, the Secretary shall update the findings from the review under subparagraph (A) and provide recommendations to modify the policies of the National Disaster Medical System as necessary..
 (c)Notification of shortageSection 2812(c) of the Public Health Service Act (42 U.S.C. 300hh–11(c)) is amended by adding at the end the following:
				
 (3)NotificationNot later than 30 days after the date on which the Secretary determines the number of intermittent disaster-response personnel of the National Disaster Medical System is insufficient to address a public health emergency or potential public health emergency, the Secretary shall submit to the congressional committees of jurisdiction a notification detailing—
 (A)the impact such shortage could have on meeting public health needs and emergency medical personnel needs during a public health emergency; and
 (B)any identified measures to address such shortage. (4)Certain appointments (A)In generalIf the Secretary determines that the number of intermittent disaster response personnel within the National Disaster Medical System under this section is insufficient to address a public health emergency or potential public health emergency, the Secretary may appoint candidates directly to personnel positions for intermittent disaster response within such system without regard to the provisions of sections 3309 through 3318 of title 5, United States Code. The Secretary shall provide updates on the number of vacant or unfilled positions within such system to the congressional committees of jurisdiction each quarter for which this authority is in effect.
 (B)SunsetThe authority under this paragraph shall expire on September 30, 2022..  